 

--------------------------------------------------------------------------------


Exhibit 10.1
 
SEPARATION AND CONSULTING AGREEMENT
 
This Separation and Consulting Agreement (this “Separation and Consulting
Agreement”) is made and entered into by and between Ayelet Dugary and SIGA
Technologies, Inc., a Delaware corporation.
 
DEFINITIONS
 
As used throughout this Separation and Consulting Agreement:
 
1.           “Dugary” refers to Ayelet Dugary, her heirs, executors,
administrators, agents, successors, assigns and dependents.
 
2.           “SIGA” refers to SIGA Technologies, Inc., its past and present
parents, subsidiaries, affiliates and related entities, and each of their
respective past and present officers, directors, stockholders, agents,
employees, predecessors, successors and assigns, in both their individual and
corporate capacities.
 
3.           Hereinafter Dugary and SIGA may be referred to as the “Parties.”
 
RECITALS
 
WHEREAS, Dugary has been employed by SIGA since December 15, 2004;
 
WHEREAS, Dugary’s employment with SIGA is being terminated by Dugary pursuant to
Section 4(e) of that certain employment agreement, dated as of January 22, 2007,
by and between SIGA and Dugary, as amended (the “Employment Agreement”); and
 
WHEREAS, Dugary shall resign all officer positions with SIGA.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and in exchange for the good and valuable consideration
set forth herein, the adequacy of which is specifically acknowledged, intending
to be and being legally bound hereby, the Parties agree as follows:
 
AGREEMENT
 
1.   Dugary’s employment with SIGA will terminate effective on the date this
Separation and Consulting Agreement becomes effective (the “Termination Date”).
Dugary hereby resigns all positions Dugary holds at SIGA effective as of the
Termination Date and agrees to execute any documentation necessary to effectuate
such resignations.
 
2.   The parties agree that Dugary shall receive the payments and benefits in
the manner and at the times set forth in Section 5(c) of the Employment
Agreement; provided, however, that SIGA’ s obligations to provide the payments
set forth in Section 5(c)(ii) of the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Employment Agreement shall cease in the event Dugary materially breaches her
obligations under the Employment Agreement referred to in paragraph 7 of this
Separation and Consulting Agreement and does not cure any such breach within 10
days of receiving written notice of such breach. SIGA acknowledges Dugary has 19
accrued, unused vacation days for which she is entitled to be paid. Except as
modified by this Separation and Consulting Agreement the terms of the Employment
Agreement shall remain in full force and effect.
 
3.   Dugary shall act as a consultant to SIGA to assist in projects as directed
by SIGA’s Chief Executive Officer for a maximum of 100 hours during a period of
90 days from the Termination Date (the “Consulting Period”). Dugary shall make
herself reasonably available during the first 30 days of the Consulting Period
and shall make herself available as her schedule permits and subject to Dugary’s
obligations to a future employer or other commitments to other parties as a
consultant for the remaining 60 days of the Consulting Period. Dugary shall
perform such consulting services at SIGA’s offices in New York City if
reasonably required. SIGA shall pay Dugary $45,000 as a fee for her consulting
services, in 6 equal installments of $7,500 in twice-monthly payments to be paid
in arrears during the 90 days of the Consulting Period. SIGA shall also
reimburse Dugary for business expenses necessarily and reasonably paid by Dugary
in performing such services upon presentation of such supporting information as
SIGA may reasonably require. Dugary shall inform SIGA on a weekly basis of the
hours she has spent providing such services, which count shall be binding for
purposes of this Separation and Consulting Agreement unless promptly objected to
by SIGA. If SIGA wishes to utilize Dugary’s services further and Dugary wishes
to continue to provide services at such time, the parties will agree on a fee or
rate for such additional services. SIGA may terminate this consulting
arrangement and shall thereafter be relieved of any further obligations under
this paragraph 3 in the event Dugary materially breaches her obligations under
this Separation and Consulting Agreement, including without limitation those
provisions of the Employment Agreement referred to in paragraph 7 of this
Separation and Consulting Agreement and does not cure any such breach within 10
days of receiving written notice of such breach.
 
4.   Dugary represents that she does not have any claim, action, or proceeding
pending against SIGA (without waiver of any claim that may later exist by reason
of this Separation and Consulting Agreement or Section 5(c) of the Employment
Agreement).
 
5.   (a)           In accordance with Section 5(f) of the Employment Agreement,
except as necessary to enforce the terms of this Separation and Consulting
Agreement and Section 5(c) of the Employment Agreement, and in exchange for and
in consideration of the promises, covenants and agreements set forth herein,
Dugary hereby releases SIGA to the maximum extent permitted by law from any and
all manner of claims, demands, causes of action, obligations, damages, or
liabilities whatsoever of every kind and nature, at law or in equity, known or
unknown, and whether or not discoverable, which Dugary has or may have for any
period prior to her execution of this Separation and Consulting Agreement,
including, but not limited to, any claim of wrongful discharge, defamation,
fraud, misrepresentation or breach of contract, any claim for additional
compensation, unpaid wages, unreimbursed expenses, severance pay, bonuses, stock
options or restricted stock, or any claims of discrimination under the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990 and all other federal, state
and local laws, including
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
but not limited to claims arising, inter alia, the New York State Human Rights
Law, the New York City Human Rights Law, and the New York Executive Law, claims
arising under any federal, state or local labor laws (including, without
limitation, the New York Labor Law), any claim under the Employee Retirement
Income Security Act of 1974, any claim under the common law, and any claim for
attorneys’ fees or costs.
 
(b)   In consideration of the promises covenants and agreements set forth
herein, except as necessary to enforce the terms of this Separation and
Consulting Agreement, including without limitation those provisions of the
Employment Agreement referred to in paragraph 7 of this Separation and
Consulting Agreement, SIGA hereby releases Dugary to the maximum extent
permitted by law from any and all manner of claims, demands, causes of action,
obligations, damages, or liabilities whatsoever of every kind and nature, at law
or in equity, known or unknown, and whether or not discoverable, which SIGA has
or may have, and of which it has knowledge or should be aware, for any period
prior to its execution of this Separation and Consulting Agreement, including
but not limited to any claim of defamation, fraud, misrepresentation or breach
of contract, any claim under the common law, and any claim for attorneys fees or
costs.
 
6.   (a)           Except as expressly provided in Section 5(c) of the
Employment
 
Agreement and this Separation and Consulting Agreement, Dugary shall not be
entitled to any sum of money or benefits from SIGA. Dugary understands and
agrees that the payments and benefits specified in paragraph 3 of this
Separation and Consulting Agreement are being offered to her in exchange for her
promises and covenants in this Separation and Consulting Agreement and that she
would not otherwise be entitled to them.
 
(b)   SIGA agrees it will indemnify Dugary from any third-party claim arising
out of Dugary’s faithful performance of her duties to SIGA to the fullest extent
permitted by law and those provisions of SIGA’s corporate governance documents
applicable generally to SIGA’s former officers and continue coverage for Dugary
at levels then in effect for other former officers of SIGA under SIGA’s
Directors and Officers insurance policies.
 
7.   It is a material condition of this Separation and Consulting Agreement that
Dugary comply with the post-termination of employment provisions of Section 6
(entitled “Exclusive Employment; Non-competition; Non-solicitation,
Nondisclosure of Proprietary Information; Surrender of Records; Inventions and
Patents; Code of Ethics”), Section 8(a) (entitled “Cooperation”), Section 8(c)
(entitled “Protection of Reputation”) and Section 8(1) (entitled “Assistance in
Proceedings, Etc.”) of the Employment Agreement, which are incorporated by
reference herein and remain in effect. SIGA and Dugary hereby agree that any
bio-warfare defense business with products that target Class A pathogens shall
be considered a “Competing Business” for purposes of Section 6 of the Employment
Agreement.
 
8.   Dugary and SIGA each agrees that she and it shall not make or publish any
statement (orally, electronically, or in writing), or instigate, assist or
participate in the making or publication of any statement, which would or could
libel, slander, expose to hatred, contempt or ridicule, or intentionally
disparage (whether or not such disparagement legally constitutes libel or
slander) the other; and, in the case of Dugary, any of SIGA’s products,
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
services, affairs or operations; or the reputations of any of its respective
past or present directors, officers, employees or agents.
 
9.   SIGA agrees that it and its representatives and agents shall not make or
publish any statement that is inconsistent with the statements set forth in
Exhibit A hereto.
 
10.   Nothing herein shall prevent either Party from making or publishing any
truthful statement (a) when required by law, subpoena or court order, (b) in the
course of any legal, arbitral or regulatory proceeding, (c) to any governmental
authority, regulatory agency or self-regulatory organization or (d) in
connection with any investigation by SIGA.
 
11.   Dugary hereby relinquishes any and all authority she currently possesses
for any bank or investment accounts of, or in respect of any securities owned or
controlled by SIGA and will execute any documents SIGA submits to her which are
necessary or useful to accomplish this withdrawal of authority.
 
12.   In executing this Separation and Consulting Agreement, neither of the
Parties admits any liability or wrongdoing, and the considerations exchanged
herein do not constitute an admission of any liability, error, contract
violation, or violation of any federal, state, or local law or regulation.
 
13.   This Separation and Consulting Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.
 
14.   Any waiver of any term or provision hereof, or of the application of any
such term or provision to any circumstances, shall be in writing signed by the
Party charged with giving such waiver. Waiver by any of the Parties hereto of
any breach hereunder by any other party shall not operate as a waiver of any
other breach, whether similar to or different from the breach waived. No delay
on the part of any of the Parties in the exercise of any of their respective
rights or remedies shall operate as a waiver thereof; and no single or partial
exercise by any of the Parties of any such right or remedy shall preclude other
or further exercise thereof.
 
15.   The unenforceability or invalidity of any provision or provisions of this
Separation and Consulting Agreement shall not render any other provision or
provisions hereof unenforceable or invalid.
 
16.   The Section entitled “Governing Law; Consent to Jurisdiction” contained in
Section 8(d) of the Employment Agreement shall be utilized for any disputes
arising out of or related to this Separation and Consulting Agreement.
 
17.   This Separation and Consulting Agreement may not be amended, superseded,
cancelled or terminated other than in a writing signed both by Dugary and SIGA.
 
18.   The Parties acknowledge that they entered into this Separation and
Consulting Agreement voluntarily, that they fully understand all of its
provisions, and that no representations were made to induce execution of this
Separation and Consulting Agreement which are not expressly contained herein.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
19.   Dugary is hereby advised to consult with an attorney prior to executing
this Separation and Consulting Agreement. Dugary acknowledges that she has been
afforded an opportunity to consult with the attorneys of her choice prior to
executing this Separation and Consulting Agreement.
 
20.   Dugary is hereby notified that she will be given twenty-one (21) days from
her receipt of this Separation and Consulting Agreement to consider this
Separation and Consulting Agreement. Dugary is further notified that the
executed Separation and Consulting Agreement shall be returned to the Chief
Executive Officer at SIGA Technologies, Inc., 41 East 62nd Street, New York, New
York 10065, New York, New York 10170, so that it is received on or before the
end of this 21-day period. Dugary must sign and return this Separation and
Consulting Agreement no later than the end of this 21-day period or the offer
embodied in this Separation and Consulting Agreement shall be deemed withdrawn.
 
21.   Dugary acknowledges that she has been afforded an opportunity to take
twenty-one (21) days to consider this Separation and Consulting Agreement.
Dugary further acknowledges that she will have a period of seven (7) days
following her execution of this Separation and Consulting Agreement in which to
revoke her consent. Such revocation must be in writing and shall be transmitted
to the Chief Executive Officer at SIGA Technologies, Inc., 41 East 62nd Street,
New York, New York 10065, such that it is actually received prior to the
expiration of this seven (7) day period. The Separation and Consulting Agreement
will not become effective or enforceable until the revocation period has
expired.
 
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Separation and Consulting
Agreement on the dates indicated below.
 


 
 
 
    /s/ Ayelet Dugary                         
Ayelet Dugary
SIGA TECHNOLOGIES, INC.
 
 
By:    /s/ Eric A. Rose                         
   Eric A. Rose
 
    2/25/11                                            
Date
    2/25/11                                      
                                                  
Date

 

 

 
6

--------------------------------------------------------------------------------

 

 
Exhibit A
 
Ayelet Dugary was employed by SIGA Technologies, Inc. from December 15, 2004
through February 25, 2011, initially as Director of Finance and Controller. She
was then promoted to Acting Chief Financial Officer and ultimately served SIGA
as its Chief Financial Officer. Ms. Dugary resigned her employment effective as
of February 25, 2011. Ms. Dugary has left SIGA’s employment on amicable terms
and SIGA wishes her well in her future endeavors.
 
NOTE: The parties may also state that SIGA has engaged Ms. Dugary to act as a
Consultant in the period following her employment.
 
 
 
 
 
 
 
7
 
 
 
 
 
 
 